 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HARRISON BURTON,                                  No. 2:13-cv-2123 JAM DB P
12                       Plaintiff,
13          v.                                         ORDER
14   F. FOULK, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 21, 2019, plaintiff filed a motion in limine to exclude evidence that is

21   “impermissibly inflammatory” at trial. (ECF No. 47). At the same time, he also filed a motion

22   for writ of habeas corpus ad testificandum to permit certain inmate witnesses to testify at trial on

23   his behalf. (ECF No. 48).

24          Currently pending in this matter is a ruling on the undersigned’s September 25, 2019,

25   findings and recommendations on defendants’ motion for summary judgment. (See ECF Nos. 33,

26   44). As a result, it has yet to be determined whether this case will be dismissed. Consequently,

27   these pre-trial motions are premature.

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s motion in limine, filed October 21, 2019 (ECF No. 47), is DENIED as

 3   premature, and

 4           2. Plaintiff’s motion for writ of habeas corpus ad testificandum, filed October 21, 2019

 5   (ECF No. 48), is also DENIED as premature.

 6   Dated: October 29, 2019

 7

 8

 9

10   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/burt2123.mil.whcat.den
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
